                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                         )
                                                  )
              Plaintiff,                          )      Civil No. 1:19CV959
                                                  )
                     v.                           )
                                                  )
LYNTON YATES BALLENTINE,                          )
JAMES RONALD PEGGS,                               )
                                                  )
and                                               )
                                                  )
JEFF L. THIGPEN, in his capacity as               )
GUILFORD COUNTY                                   )
REGISTER OF DEEDS                                 )
                                                  )
              Defendants.                         )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
              CONCERNING FRAUDULENT LIEN DOCUMENTS

       The United States of America, for itself, its officers, agents, and employees, by and

through Matthew G.T. Martin, United States Attorney for the Middle District of North

Carolina, complaining of Defendants, alleges as follows:

                                       INTRODUCTION

       1.     This suit concerns a purported lien filed in the Guilford County, North

Carolina records in the amount of $25,000,000 against Nathan L. Strup, Assistant United

States Attorney (AUSA), Middle District of North Carolina. This suit seeks a declaration

that the filed lien and related documents are invalid and do not create any security interest




            Case 1:19-cv-00959 Document 1 Filed 09/18/19 Page 1 of 9
or evidence any debt or other obligation, an order directing the Guilford County Register

of Deeds to expunge the documents from the records, and a prohibition of further

fraudulent filings by Defendant Lynton Yates Ballentine and Defendant James Ronald

Peggs.


                                            PARTIES

         2.    Plaintiff is the United States of America acting on its own behalf and in the

interest of AUSA Nathan L. Strup.

         3.    Defendant Lynton Yates Ballentine is named as the “Creditor in fact” in the

so-called “Commercial Affidavit of Notice and Obligation” form, attached as Government

Exhibit (GE) A, about which this suit is concerned. (See GE A, hereinafter “Commercial

Affidavit”, ¶ 9.) Defendant Lynton Yates Ballentine is an individual who is a plaintiff in

a related case pending in this court, Ballentine, Jr. et al. v. Wells Fargo Bank, National

Association et al., 1:19CV589. Defendant Lynton Yates Ballentine is a resident of

Winston-Salem, North Carolina.

         4.    Defendant James Ronald Peggs is the named “Secured Party Creditor,

American National and Executive trustee of LB International Trust” on the so-called

“Commercial Affidavit” form attached hereto as GE A. Defendant James Ronald Peggs is

a resident of Greensboro, North Carolina.

         5.    Defendant Jeff L. Thigpen, Guilford County, North Carolina, Register of

Deeds, is sued in his official capacity only. The Guilford County Register of Deeds is
                                             2



              Case 1:19-cv-00959 Document 1 Filed 09/18/19 Page 2 of 9
located at 201 West Market Street, Greensboro, NC 27401. The mailing address is:

Guilford County Register of Deeds, P.O. Box 3427, Greensboro, NC 27402. The Guilford

County Register of Deeds is named in this action in his official capacity in order to provide

his office the lawful direction and authority to segregate, remove and expunge the false and

fraudulent financing statements/documents that were caused to be filed on behalf of the

purported secured party/creditors, Defendant Lynton Yates Ballentine and Defendant

James Ronald Peggs.

                                  JURISDICTION AND VENUE

       6.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345

(United States as Plaintiff).

       7.     Venue is appropriate in this court pursuant to 28 U.S.C. § 1391(b) because

Defendants Lynton Yates Ballentine and James Ronald Peggs reside within the district and

a substantial part of the events giving rise to the suit occurred within this district.

       8.     This Court is authorized to issue the requested Declaratory and Injunctive

Relief pursuant to 28 U.S.C. § 2201, Fed. R. Civ. P. 65, and 28 U.S.C. § 1651.

                                   FACTUAL ALLEGATIONS

                    Defendant Lynton Yates Ballentine’s Underlying Lawsuit

       9.     On June 3, 2019, Lynton Yates Ballentine and LB International Express

Trust brought an action in the North Carolina General Court of Justice, Forsyth County


                                               3



             Case 1:19-cv-00959 Document 1 Filed 09/18/19 Page 3 of 9
Superior Court, against Wells Fargo Bank, NA, Ginnie Mae as Trustee for Securitized

Trust Guaranteed Remic Pass-Through Securities 2006-040 Trust, Champion Mortgage

Company, Shapiro and Ingle, LLP, Satterfield Legal, PLLC and Does 1 Through 100

Inclusive, et al., which appeared to seek a judicial determination regarding the rights to

certain Real Property commonly known as 665 Irving Street, Winston-Salem, North

Carolina 27103. (See Ballentine, Jr. et al. v. Wells Fargo Bank, National Association et

al., 1:19CV589.)

      10.    AUSA Nathan L. Strup, representing the United States of America and

Ginnie Mae as Trustee for Securitized Trust Guaranteed Remic Pass-Through Securities

2006-040 Trust, filed a Notice of Removal of the state court action to the United States

District Court for the Middle District of North Carolina on June 12, 2019. (See Ballentine,

Jr. et al v. Wells Fargo Bank, National Association et al., 1:19CV589, Dkt. 2.)

                                   The Fraudulent Documents

      11.    On June 26, 2019, a document purporting to establish a debt in the amount

of $25,000,000 owed to Defendant Lynton Yates Ballentine by AUSA Strup was filed by

Defendant James Ronald Peggs with the Guilford County Register of Deeds. (See GE A.)

      12.    The Guilford County Register of Deeds filed the document and assigned it

filing number BK: R 8168 PG: 138-143. (See GE A.)

      13.    The document purports to be signed by James Ronald Peggs. (See GE A.)



                                            4



            Case 1:19-cv-00959 Document 1 Filed 09/18/19 Page 4 of 9
      14.    The document does not evidence any debt or other obligation legally owed

by AUSA Strup or the United States. AUSA Strup has had no personal financial or

commercial dealings with Defendants Lynton Yates Ballentine and/or James Ronald

Peggs. Indeed, the only dealings of any kind AUSA Strup has had with Defendants Lynton

Yates Ballentine and James Ronald Peggs are in connection with Defendant Lynton Yates

Ballentine’s civil matter, and a similar adversary proceeding filed by Defendant Lynton

Yates Ballentine in a bankruptcy case that has since been dismissed by the United States

Bankruptcy Court for the Middle District of North Carolina.1 (See GE B, Declaration of

AUSA Nathan L. Strup.)

      15.    The fraudulent filing and document is the result of, or in response to, the

performance of lawful duties by AUSA Strup in the course and scope of his official duties

as an Assistant United States Attorney.

      16.    The purported Commercial Affidavit besmirches the public record

concerning AUSA Strup, thereby causing harm to him personally and professionally.

      17.    The purported Commercial Affidavit impinges upon the judicial process and

the United States by frustrating the ability of United States’ officials to perform their



1
  Both the adversary proceeding and the main bankruptcy case were dismissed by the
United States Bankruptcy Court for the Middle District of North Carolina--the latter with
a 180-day bar to re-filing--two months before Defendant Lynton Yates Ballentine filed
Ballentine, Jr. et al v. Wells Fargo Bank, National Association et al. in state court. (See
Ballentine v. Nationstar Mortgage, LLC, et al., Adv. Proc. No. 18-06030, Dkt. 67; In re
Lyndon Yates Ballentine, Ch. 13 Bankr. No. 18-50581, Dkt. 78 (Bankr. M.D.N.C.).)
                                            5



            Case 1:19-cv-00959 Document 1 Filed 09/18/19 Page 5 of 9
official duties free from the distraction, harassment, and harm caused by bogus liens filed

against them, and by requiring the devotion of resources to addressing fraudulent filings

that could otherwise be spent addressing disputes arising between proper litigants in the

courts.

          18.    By causing the filing of the fraudulent document, Defendants Lynton Yates

Ballentine and James Ronald Peggs have demonstrated an unwillingness to comply with

the dictates of law. Indeed they have now demonstrated their willingness to harass public

officials for the performance of their official duties.

          19.     Defendant James Ronald Peggs has previously been sanctioned by the

Court for “repeatedly fil[ing] vexatious and frivolous pleadings . . . wasting the Court’s

time and abusing the judicial process.” North Carolina v. Peggs, 1:11CR331, Dkt. 12,

p.2)(and summarizing James Ronald Peggs’ “history of frivolous and vexatious litigation

in this Court”, id., pp.2-3.)

                                    Defendant Register of Deeds

          20.    Absent a Court Order, the Guilford County, North Carolina, Register of

Deeds does not have a basis for expunging fraudulent documents, such as those at issue in

this suit, from the records.

          21.    The Guilford County Register of Deeds should not be required to maintain

as publicly available records to be indexed and searched documents which are fraudulent

or otherwise bogus, such as the ones at issues in this suit.

                                               6



                Case 1:19-cv-00959 Document 1 Filed 09/18/19 Page 6 of 9
       22.    Permitting the fraudulent or otherwise bogus documents to remain on record

unfairly burdens AUSA Strup, the Guilford County Register of Deeds, the United States,

and the parties to any commercial or other transaction in which the existence or validity of

the documents must be addressed.

       23.    The affected parties should not be required to address fraudulent or otherwise

bogus records, documents, or purported liens in any circumstance in which a search of the

public records would reveal them.

       24.    An Order directing the Guilford County Register of Deeds to expunge the

bogus and fraudulent documents at issue in this suit is appropriate and warranted.

       WHEREFORE, the United States of America respectfully requests the Court to:

       1.     Declare that the document in question, attached as GE A lacks the requisites

for effectiveness, is void ab initio, and does not evidence any debt or other obligation owed

to Defendants Lynton Yates Ballentine and/or James Ronald Peggs.

       2.     Order the Guilford County Register of Deeds to segregate, remove, and

expunge from the public records the document filed under filing number BK: R 8168 PG:

138-143.

       3.     Enjoin Defendants Lynton Yates Ballentine and James Ronald Peggs from

filing or causing the filing in any public records system any lien, security, or any other

financing type documents against AUSA Strup or any other individual known to be a


                                             7



             Case 1:19-cv-00959 Document 1 Filed 09/18/19 Page 7 of 9
federal official absent the official’s specific, genuine assent thereto, or prior written

permission of this Court permitting and directing the filing.

       4.     Enjoin Defendant Thigpen from accepting for filing or causing the filing in

any public records system any lien, security, or any other financing type documents from

Defendants Lynton Yates Ballentine and/or James Ronald Peggs against AUSA Strup or

any other individual known to be a federal official absent the official’s specific, genuine

assent thereto, or prior written permission of this Court permitting and directing the filing.

       5.     Order the Guilford County Register of Deeds to segregate, remove, and

expunge from the public records any filings that it may have accepted without a court order

that may subsequently be discovered as filed by Defendants Lynton Yates Ballentine or

James Ronald Peggs against AUSA Strup or any other individual known to be a federal

official that were filed absent the official’s specific, genuine assent thereto, or prior written

permission of this Court permitting and directing the filing.

       6.     Award plaintiff such other and further relief as is warranted in this action.




                                               8



             Case 1:19-cv-00959 Document 1 Filed 09/18/19 Page 8 of 9
Respectfully submitted this 18th day of September, 2019.

                                        MATTHEW G.T. MARTIN
                                        United States Attorney



                                        /s/ Lynne P. Klauer
                                        Assistant United States Attorney
                                        NCSB #13815
                                        United States Attorney’s Office
                                        101 South Edgeworth Street, 4th Floor
                                        Greensboro, NC 27401
                                        336/333-5351
                                        Lynne.Klauer@usdoj.gov




                                    9



     Case 1:19-cv-00959 Document 1 Filed 09/18/19 Page 9 of 9
                                                             A



Case 1:19-cv-00959 Document 1-1 Filed 09/18/19 Page 1 of 6
Case 1:19-cv-00959 Document 1-1 Filed 09/18/19 Page 2 of 6
Case 1:19-cv-00959 Document 1-1 Filed 09/18/19 Page 3 of 6
Case 1:19-cv-00959 Document 1-1 Filed 09/18/19 Page 4 of 6
Case 1:19-cv-00959 Document 1-1 Filed 09/18/19 Page 5 of 6
Case 1:19-cv-00959 Document 1-1 Filed 09/18/19 Page 6 of 6
                         IN THE LTNITED STATES DISTRICT COURT
                     FOR-THE MIDDLE DISTRICI'OF NORTH CAROLINA

LINITED STATES OF AMERICA.                          )
                                                    )
                 PlaintifT.                         )      Civil No. l:19CV589
                                                    )
                                                    )
                                                    )
LYNTON YATES BALLENTINE,                            )
JAMES RONALD PEGGS,                                 )
                                                    )
and                                                 )
                                                    )
JEFF L. TIIIGPEN. in his capacity as                )
GUILFORD COLTNTY                                    )
REGISTER OF DEEDS                                   )
                                                    )
                 Delendants.                        )

                          DECLARATION OF NATHAN L. STRUP

       I, Nathan L. Strup, pursuant to 28 U.S.C. $ 1746, declare as follows:

       I   .     I   am an Assistant United States Attomey employed by the United States

Attorney's Office for the Middle District of North Carolina.

       2.        I have had no personal financial or commercial dealings with Lynton Yates

Ballentine, James Ronald Peggs, or LB International Express Trust.

       3.        ln2019,I     represented the United States of America, including Govemment

National Mortgage Association (commonly referred to as "Ginnie Mae") in an adversary

proceeding brought by Lynton Yates Ballentine against Ginnie Mae and other parties, and

conceming certain real property at which Mr. Ballentine apparently resided. See Ballentine

v. Nationstar M ortsase. LLC. et al., Adv. Proc. No. l8-06030 (Bankr. M.D.N.C.). James

Ronald Peggs was involved in that proceeding and purported to be acting as a trustee     of


                                                                                          B

               Case 1:19-cv-00959 Document 1-2 Filed 09/18/19 Page 1 of 2
LB International Express Trust. After the Bankruptcy Court dismissed the proceeding and

Mr. Ballentine's main bankruptcy case (the latter rvith a 180-day bar to re-filing), I again

represented the United States. including Ginnie Mae,         in a civil action filed by Mr.
Ballentine and     LB   Intemational Express Trust     in North Carolina state court, and
subsequently removed to the United States District Court for the Middle District of North

Carolina by the United States. See Ballentine, Jr., er a/.. v. Well Fargo Bank. N.A., et a/.,

Case No. l:19CV589 (M.D.N.C.).

          4.     My legal representation of the United States as an Assistant United   States

Attorney, as described in paragraph 3 above, are the only dealings ofany kind I have had

with Lynton Yates Ballentine, James Ronald Peggs, or LB Intemational Express Trust.

          I declare under penalty ofperjury that the foregoing is true and accurate. Executed

on this   l8s day of Septemb er 2019, in Greensboro, North     C



                                                          Na       L. Strup




                                               2



               Case 1:19-cv-00959 Document 1-2 Filed 09/18/19 Page 2 of 2
